Citation Nr: 1040107	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-13 060A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right lung condition, 
to include as secondary to cancer of the left lung.

2.  Entitlement to a compensable disability evaluation for cancer 
of the left lung.

3.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity.

7.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1948 to July 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Nine issues were denied therein, including 
the seven listed above, entitlement to service connection for 
depression, and entitlement to a total disability rating based on 
individual unemployability (TDIU).

Service connection for depression was granted in a RO rating 
decision dated in April 2009.  TDIU was granted in a RO rating 
decision dated in July 2009.  As the benefit sought on appeal was 
granted with respect to these issues, they no longer remain in 
appellate status.


FINDING OF FACT

In October 2010, the Board was notified by the appellant's 
representative that the appellant died in March 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, an appellant's claim does not 
survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002 & Supp.2009); 38 C.F.R. 
§ 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C.A. § 5121A, substitution in case of death 
of a claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


